Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 12, 2022

                                     No. 04-21-00461-CR

                                 D’Andria BALDERRAMA,
                                         Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR6542
                        Honorable Melisa C. Skinner, Judge Presiding


                                        ORDER
        After this court’s granted Appellant’s first motion for an extension of time to file the
brief, Appellant’s brief was due on April 8, 2022. Before the once-extended due date, Appellant
moved for an additional thirty days to file the brief.
       Appellant’s motion is granted. Appellant’s brief is due on May 9, 2022.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court